DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2022 has been entered.
 Response to Amendment

	Claims 2-3, 5, 7-11, 14-20 and 31-40 are cancelled.  Claims 1 and 4 have been amended as requested in the amendment filed on May 26, 2022. Following the amendment, claims 1, 4, 6, 12-13, and 21-30 are pending in the instant application.
Claims 6 and 21-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 1, 4, and 12-13 are under examination in the instant office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As currently amended, Claims 1, 4, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreiter et al., Nature, April 30, 2015; 520(7549):692-696.

Regarding claim 1: The Kreiter prior art teaches methods for treating cancer comprising assessing a “patient’s individual tumor-specific mutations” (Abstract).  The authors unexpectedly discover “the majority of the immunogenic mutanome is recognized by CD4+ T cells” (Id) and develop “a process by which mutations identified by exome sequencing could be selected as vaccine targets solely through bioinformatic prioritization on the basis of the expression levesl and major histocompatibility complex (MHC) class II-binding capacity for rapid production as synthetic poly-neo-epitope messenger RNA vaccines” (Id).
The authors disclose exome capture from mouse tumour cells and control tissue samples were sequenced in triplicate (pg. 6, Next-generation sequencing and data processing). Which teaches obtaining a tumor biopsy tissue sample and a control sample from the subject as claimed.  The authors state: “mutations were selected based on following criteria: (1) present in the respective tumour cell line sequencing triplicates and absent in the corresponding healthy tissue sample triplicates”.  The authors utilize omics analysis in which “mutated epitopes were prioritized according to their MHC class I binding predicted by the consensus method (version 2.5) of the Immune Epitope Database (http://www.iedb.org). Mutations shown in Fig. 4b–e were selected based on either their expression (NVRC) alone or together with their predicted MHC class II peptide binding capability (IEDB consensus method version 2.5)”  Therefore, the reference teaches using omics to determine a plurality of tumor- specific (“genomic non-synonymous point mutations (nsSNVs)” and patient-specific neoepitopes (“seq2HLA29 was employed to identify the patients’ 4-digit HLA class II (HLA-DQA1, HLA-DQB1, HLA-DRB1) type. The IEDB consensus binding prediction (version 2.12) was used to predict MHC class II binding from a 27mer peptide and the patients HLA-DRB1 alleles. As recommended from IEDB, neo-epitopes with a percentile rank below 10% were considered as binders”).  The authors further teach ELISpot “analysis of T-cell responses in peripheral blood” comprising stimulating peripheral blood monocytes by addition of peptide; “Subtyping of T-cell responses was performed with an MHC class II blocking antibody (20 μg ml−1, clone M5/114, BioXcell)” (pg. 9, lines 1-4).  These neo-epitopes were used to engineer two RNA pentatope vaccines for each group MHC class II binding-predicted epitopes (the “PME” of the reference) and a pentatope based upon tumor expression alone (the “PE” of the reference).  “Analysis of immune responses proved the presence of multiple immunogenic MHC class II neo-epitopes in the PME RNA pentatopes (Extended Data Fig. 4)” (pg. 4, last three lines).  Thus, the prior art teaches measuring response of the patient's immune system to each of the plurality of tumor- specific and patient specific neoepitopes by contacting the blood sample with neoepitopes wherein the blood sample comprises immune competent cells and measuring a positive response of the patient's immune system to a neoepitope upon determining the presence of immune competent cells in the blood sample bound.  The authors conclude, “we show that MHC class II-restricted T-cell epitopes are more abundant than previously appreciated in the cancer mutanome and can be targeted by customized RNAbased poly-neo-epitope vaccines with substantial therapeutic effect in mouse tumour models” (pg. 5, third paragraph).  Since the pentatope vaccine used in the prior art is a tumor-specific epitope and also a patient-specific MHC class II-restricted T-cell epitope, it anticipates the “vaccine comprising the tumor-specific and patient-specific neoepitope” of instant claim 4.  
Regarding the method further comprising “analyzing a leukocyte profile”(instant claim 12) and “the quantities of preferably at least two, more preferably at least three, and most preferably at least five chemokines and cytokines” (claim 13), the reference teaches “As previously described…splenocytes were cultured … and cytokine secretion was detected with an anti-IFN-γ antibody ... For stimulation either 2 μg ml−1 peptide was added or spleen cells were coincubated with 5 × 104 syngeneic bone-marrow-derived dendritic cells (BMDC) transfected with RNA. For analysis of tumour infiltrating lymphocytes, single-cell suspensions of lung metastasis were rested overnight to get rid of living tumour cells via plastic adherence. Viable cells were separated via density gradient centrifugation and added to the ELISpot plate” (pg. 8, section titled ‘Enzyme-linked ImmunoSpot (ELISpot)’).  Splenocytes were stimulated RNA-transfected BMDC or 2 μg ml−1 peptide. The authors teach that cells were “stained for CD4+ and CD8+ cell surface markers, permeabilized and fixed using BD Cytofix/Cytoperm according to the manufacturer’s protocol. Thereafter cells were stained for INF-γ, TNF-α and IL-2 cytokines (BD Biosciences). Cytokine secretion among CD4+ or CD8+ T cells in stimulated samples was compared to control samples (medium, irrelevant RNA or irrelevant peptide) in order to determine the responding T-cell subtype (n = 5)” (pg. 9, section titled ‘Flow cytometric analysis”).  Thus, the methods of claims 12 and 13 are anticipated because the reference analyzes leukocyte profile and the quantities of “preferably at least two, more preferably at least three” cytokines: INF-γ, TNF-α and IL-2. 
The invention of Claims 1, 4 and 12-13 fails to distinguish over the methods disclosed in the prior art, and the claims are rejected under 35 U.S.C. 102(a)(1).

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STACEY N MACFARLANE/            Examiner, Art Unit 1649